Case 18-16907-amc        Doc 287     Filed 05/04/21 Entered 05/04/21 11:35:04         Desc Main
                                    Document      Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                    :
                                           :
 VICTOR H. MAIA                            :
                                           :                Chapter 11
                                           :
       Debtor.                             :                Case No.: 18-16907-AMC
 __________________________________________:

               LIMITED OBJECTION OF WRONGFUL DEATH CREDITORS
                         TO DEBTOR’S THIRD AMENDED
                       PLAN AND DISCLOSURE STATEMENT

          Willie Jamar Nobles, individually and as administrator of the estate of Jamar Willie

 Nobles, Diana Wilson, as administratrix of the estate of Rasheedah Wilson and in her own right,

 and Maurice Butts, as administrator of the estate of Rasheed Wilson and Anthony Patterson,

 Administrator of the Estate of Shani Masirah Patterson (the “Wrongful Death Creditors”) object

 to the Third Amended Small Business Plan of Reorganization (the “Plan”) and Disclosure

 Statement filed by the Debtor.

 I.       LIMITED OBJECTION

          1.    The Debtor and Wrongful Death Creditors recently completed a successful

 mediation in which the parties reached an agreement in principal which they intend to

 consummate through a plan of reorganization. The Plan, as filed, is not yet in a form which is

 acceptable to the Wrongful Death Creditors but the parties continue working on a final form of

 the Plan. The Wrongful Death Creditors anticipate this process will ultimately result in a

 successful resolution of the matter. The Wrongful Death Creditors believe a short adjournment of

 the hearing on this matter is appropriate.
Case 18-16907-amc           Doc 287    Filed 05/04/21 Entered 05/04/21 11:35:04         Desc Main
                                      Document      Page 2 of 2



         2.      The Wrongful Death Creditors file this objection solely to reserve their rights in

 the unlikely event the Debtor and Wrongful Death Creditors are unable to finalize an acceptable

 plan. Wrongful Death Creditors incorporate their objections to the Debtor’s prior plans to the

 extent still applicable.

         WHEREFORE, the Wrongful Death Creditors respectfully request that the confirmation

 of the Plan and approval of the Disclosure Statement be adjourned and denied if not adjourned.

 Date: May 4, 2020                            Respectfully submitted,

                                              BUCHANAN INGERSOLL & ROONEY PC

                                              By: /s/ Mark Pfeiffer
                                                  Mark Pfeiffer, Esquire
                                                  PA Bar ID No. 76245
                                                  50 S. 16th Street
                                                  Suite 3200
                                                  Philadelphia, PA 19102
                                                  Tel: 215-665-3921
                                                  mark.pfeiffer@bipc.com
                                                  Attorneys for Creditors
